Exhibit 10.4(j)

 

SEPARATION, NON-DISPARAGEMENT, & GENERAL RELEASE AGREEMENT

 

The following Separation, Non-Disparagement, and General Release Agreement (the
"Agreement") is hereby entered into between David Anderson (“I”, "me" or
“Employee”) and Nielsen Holdings plc (“Employer”).

 

WHEREAS, effective December 31, 2019, Employee resigned his employment from the
Company without Good Reason as defined in Article II, Section (o) of the Nielsen
Holdings plc Severance Policy For Section 16 Officers and United States-Based
Senior Executives (the "Policy");

 

WHEREAS, since Employee resigned his employment without Good Reason, his
separation is not a Qualifying Termination as defined in Article II, Section (t)
of the Policy;

 

WHEREAS due to his resignation without Good Reason (and not as result of
Retirement as may be set forth in any of the agreements described in Section
2(B) below), Employee is not entitled to any severance benefits pursuant to the
Policy or any other Company policy;

 

WHEREAS, the parties to this Agreement desire to enter into an agreement in
order to provide separation pay and benefits to Employee in exchange for
entering into this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter provided and of the actions taken pursuant thereto, the parties
agree as follows:

 

Section 1

 

A.Separation Date / Final Pay. My separation of employment is effective on
December 31, 2019 (“Separation Date”). Regardless of whether I sign this
Agreement, I will be paid all earned and unpaid wages, less applicable
deductions, in my final paycheck, or in accordance with applicable law.

 

B.Separation Benefits. In exchange for this Agreement, and in accordance with
this Agreement’s terms and in complete settlement of any and all claims (known
or unknown) that I may have against the Employer, the Employer agrees I will be
entitled to the following:

 

(i)the gross sum of One Million Three Hundred Thousand Dollars and Zero Cents
($1,300,000.00), subject to all applicable taxes and withholding (the
“Separation Payment”);

 

(ii)the number of my unvested performance-based restricted stock units granted
to me pursuant to that Performance Restricted Stock Unit Grant Agreement
(Revenue CAGR) dated March 1, 2019 (the "PRSU CAGR Grant Agreement"), granted
under the Amended and Restated Nielsen 2010 Stock Incentive Plan (the "Plan")
had my termination of employment with Employer been terminated by Employer for
reasons other than "Cause" (as that term is defined in the Policy) rather than
my resignation,

 

--------------------------------------------------------------------------------

 

payable in such number and at such time as determined in accordance with the
terms of the PRSU CAGR Grant Agreement and the Plan (including, but not limited
to, the attainment of relevant performance criteria as set forth in the PRSU
CAGR Grant Agreement);

 

(iii)the number of my unvested performance-based restricted stock units granted
to me pursuant to that Performance Restricted Stock Unit Grant Agreement
(Cumulative EPS) dated March 1, 2019 (the "PRSU EPS Grant Agreement"), granted
under the Plan had my termination of employment with Employer been terminated by
Employer for reasons other than "Cause" (as that term is defined in the Policy)
rather than my resignation, payable in such number and at such time as
determined in accordance with the terms of the PRSU EPS Grant Agreement and the
Plan (including, but not limited to, the attainment of relevant performance
criteria as set forth in the PRSU EPS Grant Agreement);

 

(iv) the number of my unvested stock units granted to me pursuant to that
Restricted Stock Unit Grant Agreement with an October 26, 2018 grant date  (the
"2018 RSU Grant Agreement"), granted under the Plan had my termination of
employment with Employer been terminated by Employer for reasons other than
"Cause" (as that term is defined in the Policy) rather than my resignation,
payable in such number and at such time as determined in accordance with the
terms of the 2018 RSU Grant Agreement and the Plan;

 

(v)the number of my unvested stock units granted to me pursuant to that
Restricted Stock Unit Grant Agreement with a March 1, 2019 grant date (the "2019
RSU Grant Agreement"), granted under the Plan had my termination of employment
with Employer been terminated by Employer for reasons other than "Cause" (as
that term is defined in the Policy) rather than my resignation, payable in such
number and at such time as determined in accordance with the terms of the 2019
RSU Grant Agreement and the Plan, which, for the avoidance of doubt, shall be
calculated based upon the number of days that I was employed from the Grant Date
to my Separation Date (rather than from the “immediately prior Vesting Date” to
my Separation Date); and

 

(vi)all performance stock options units granted to me pursuant to that
Performance Stock Option Agreement with an October 26, 2018 grant date (the "PSO
Grant Agreement"), granted under the Plan shall be forfeited and cancelled for
no consideration effective as of the Separation Date.

 

 

I understand and agree that this Separation Payment and treatment of my equity
awards under the Plan as set forth in this Section 2(B) are benefits I am
otherwise not entitled to receive, and that they are being offered only in
exchange for my agreement to the release of claims below. Provided that I have
signed and not revoked this Agreement and the revocation period described in
Section 5(E) has expired within 30 days of the Separation Date, the Separation
Payment will be paid in two installments: (1) the first installment equal to
Five Hundred Sixty

2

 

--------------------------------------------------------------------------------

 

Thousand Dollars and Zero Cents ($560,000.00) shall be paid on the later of
January 9, 2020 or two (2) days following the expiration of the revocation
period, and (2) the second installment equal to the remainder of the Separation
Payment shall be paid six months and one day after the Separation Date. [I agree
that if I timely elect COBRA coverage, it shall be entirely at my expense.]

 

C.Benefit Participation. To the extent I participated in any employee welfare
benefit plans, retirement plans, 401(k) plans, profit sharing plans, stock
option plans or any other similar benefit program, my right to continue
participation, vesting, distribution or other rights shall be governed and
controlled by the specific terms, conditions and requirements of such plans,
except as otherwise provided in Section 1(B) above.

 

D.No Further Compensation or Benefits.  Other than the above, I will not receive
any other or additional compensation, pay or benefits or benefit coverage under
any other Employer health or benefit plans, and specifically agree and
acknowledge that I am not entitled to nor will I receive any bonus.

Section 2

 

A.In General.I irrevocably and unconditionally release the Released Parties
listed in Section 2(D) from all the claims described in Section 2(B) and 2(C) of
this Agreement, whether known or unknown. However, I am not releasing my right
to enforce this release or any other claims that cannot be lawfully waived, as
further described below.

 

B.Claims Released Other Than Age Discrimination Claims.Subject only to the
exception noted in Section 2(A), I, on behalf of my heirs, spouse and assigns,
hereby completely release and forever discharge the Released Parties listed in
Section 2(D) from any and all claims, known or unknown, based on any act or
omission occurring before and including the date of my signing this Agreement,
to the fullest extent allowed by law (“Released Claims”). These include, but are
not limited to, claims that in any way relate to: (i) my employment with the
Employer, or the termination of that employment, such as claims for
compensation, lost wages, unused accrued vacation, personal, or sick pay; (ii)
the design or administration of any employee benefit program; (iii) compensation
or benefits under any other agreement I have entered with the Employer, except
as otherwise provided in this Agreement; (iv) any rights I may have to the
Separation Payment or similar benefits; or (v) any claims to attorneys’ fees. I
understand that the claims I am releasing might arise under many different laws,
including, but not limited to, the following:

 

Antidiscrimination statutes, such as Title VII of the Civil Rights Act of 1964,
Section 1981 of the Civil Rights Act of 1866, and Executive Order 11246, which
prohibit discrimination based on race, color, national origin, religion, or sex;
the Equal Pay Act, which prohibits paying men and women unequal pay for equal
work; the Americans with Disabilities Act and Sections 503 and 504 of the
Rehabilitation Act of 1973, which prohibit discrimination against the disabled;
the New York State Human Rights Law; the New York City Human Rights Law; the New
York Labor Law; the New York State Civil Rights Law; Article 23-A of the New
York State Corrections Law; Section 125 of the New York Workers'

3

 

--------------------------------------------------------------------------------

 

Compensation Law; the New York City Earned Safe and Sick Time Act and any other
federal, state, or local laws prohibiting employment discrimination or wrongful
termination.


Other laws, such as federal, state, or local law restricting an employer’s right
to terminate employees, or otherwise regulating employment; any federal, state,
or local law enforcing express or implied employment contracts or requiring an
employer to deal with employees fairly or in good faith; any other federal,
state, or local laws providing recourse for alleged wrongful discharge, physical
or personal injury, emotional distress, fraud, negligent misrepresentation,
defamation, retaliation, and similar or related claims.

 

C.Release of Age Discrimination Claims. I agree to waive claims of age
discrimination under the Age Discrimination in Employment Act (“ADEA”), as
amended by the Older Workers Benefit Protections Act (“OWBPA”), which prohibits
discrimination on the basis of age (age 40 and over).

 

D.Released Parties. The Released Parties are the Employer, all of its past and
present parent companies, subsidiaries, affiliates, related entities, and each
of their employees, officers, agents, attorneys, directors, shareholders,
insurers, and employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs), including but not limited to The
Nielsen Company (US), LLC, except that with respect to parties not affiliated
with the Employer, the release shall be limited to matters pertaining to my
employment with and departure from the Employer..

 

E.Rights Not Released or Waived.I understand that no provisions in this
Agreement are intended to limit my right to file claims that may not be legally
waived, including for workers’ compensation due to a workplace injury, or to
challenge the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act. I further understand
that I will have the same level and scope of D&O insurance coverage as all other
current Executive Officers, as well as any rights to indemnification currently
available to Executive Officers; provided, however, I further understand that I
will not be covered under any Connect D&O insurance policy effective January 1,
2020 or thereafter, nor will I be indemnified as Connect Executive Officers.

 

F.Administrative Charges.I also understand I do not waive the right to file a
charge of discrimination or other claim of unlawful behavior with the Equal
Employment Opportunity Commission, Department of Labor, National Labor Relations
Board or other governmental agency. I understand that I retain the right to
participate in investigations conducted by such agencies. Nonetheless, I release
any right to recover monetary damages from the Employer through any charge or
claim I file or that an agency or anyone else files on my behalf.

 




4

 

--------------------------------------------------------------------------------

 



Section 3

 

A.Pursuit of Released Claims.I represent that I will not in the future, directly
or indirectly, file any lawsuit against the Released Parties based on the
Released Claims. I agree to execute all documents necessary to request dismissal
or withdrawal, or to opt-out of such claims with prejudice.

 

B.Employer Property.I will promptly return to the Employer all files, memoranda,
documents, records, copies of the foregoing, keys, and any other property of the
Employer in my possession.

 

C.Taxes.I am responsible for paying any taxes on amounts I receive because I
signed this Agreement and I agree that the Employer is to withhold all taxes it
determines it is legally required to withhold.  Employer and its agents and
attorneys, make no representation as to the tax consequences or liability
arising from Employer’s payment of the compensation and benefits under Section
1.  The parties agree that any tax consequences or liability arising from
Employer’s payment of the compensation and benefits under Section 1 shall be the
sole responsibility of Employee.  Should any state or federal taxing authority
determine that any or all of the compensation or benefits constitute income
subject to withholding under any federal or state law, including, without
limitation, income tax, social security, and unemployment insurance laws, then
Employee agrees to indemnify and hold the Released Parties harmless from any and
all tax liability, including, without limitation, taxes, levies, assessments,
fines, interest, costs, expenses, penalties, and attorneys’ fees.

 

D.Ownership of Claims. I have not assigned or transferred any claim I am
releasing, nor have I purported to do so.

 

E.Nonadmission of Liability/Agreement Is Not Evidence. Both the Employer and I
agree not to assert that this Agreement is an admission of liability or
wrongdoing by me, the Employer, or the Released Parties.  The Employer and I
further agree that this Agreement may not be used as evidence in any subsequent
proceeding of any kind except in which one of the parties alleges a breach of
this Agreement.

 

F.No Disparagement.By entering into this Agreement, I agree that I have not,
will not, and will not encourage or induce others to, make, publish or
communicate to any person or entity or in any public forum any slanderous,
defamatory or disparaging remarks, comments posts or statements concerning the
Employer, its subsidiaries, affiliates or shareholders or any of their
respective past, present or future directors, officers, employees, agents,
shareholders or members, any of their products, services or the Employer's
business; any aspect of the Strategic Review, and/or the intent to make one of
the two primary businesses a separate, publicly traded company.  Notwithstanding
the foregoing, nothing in this Section 3(F) is intended to prohibit, limit or
prevent me from providing truthful testimony in a court of law, truthful
statements to a government official, regulatory or law enforcement agency, and
such testimony or statements shall not be deemed to be a violation of this
Section 3(F).

5

 

--------------------------------------------------------------------------------

 

 

The Employer agrees that it shall instruct in writing the current members of its
Executive Committee and Board of Director Members to refrain from making any
communication, verbally or written, that disparages, criticizes, or otherwise
reflects adversely upon Employee's job performance as an employee of the
Employer.

 

All inquiries to the Employer concerning my employment will be directed to Jacki
DeFilippo, Senior Vice President Human Resources, which, in response to any such
inquiries, will state that it is the Employer’s policy to only confirm dates of
employment and job title and will make no further comments about my employment.

 

G.Nondisclosure. I acknowledge that I may possess confidential information
concerning the operations and personnel of the Employer and I agree that the
Employer would be severely damaged if I used or disclosed this information. To
prevent this harm, I promise never to use or disclose any such information,
provided that it will not be considered a breach of this Agreement if I am
compelled to testify in a judicial or administrative proceeding by court order
or subpoena. I agree that my nondisclosure obligations I entered by separate
agreement during my employment will continue even after the Separation Date.

 

Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. 1833(b)), I shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that is made in confidence either
directly or indirectly to a Federal, State, or local government official, or to
an attorney, solely for the purpose of reporting or investigating, a violation
of law. I shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret made in a complaint,
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. If I file a lawsuit alleging retaliation by the Employer for
reporting a suspected violation of the law, I may disclose the trade secret to
my attorney and use the trade secret in the court proceeding, so long as any
document containing the trade secret is filed under seal and does not disclose
the trade secret, except pursuant to court order. This paragraph will govern to
the extent it may conflict with any other provision of this Agreement.

 

Nothing in this Agreement, or any other agreement, manual policies or procedure
of the Employer shall prohibit or restrict me or my counsel from: (i) disclosing
information required by law or legal process; (ii) reporting possible violations
of federal, state or local law or regulation to any federal, state, or local
governmental agency, commission or entity (collectively “Government Agencies”)
(iii) filing a charge or complaint with Government Agencies; (iv) making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation (collectively the “Whistleblower Statutes”); or (v)
initiating communications directly with, responding to any inquiry from,
volunteering information to, testifying or otherwise participating in or
assisting in any inquiry, investigation or proceeding brought by Government
Agencies in connection with (i) through (iv).  I am not required to advise or
seek permission from the Employer before engaging in any activity set forth in
(i) through (v).  Further, although I understand that I am waiving any right to
recover any award from the Employer related to any action or claim, this
Agreement does not limit my right to receive an

6

 

--------------------------------------------------------------------------------

 

award from Government Agencies for information provided to Government Agencies
or pursuant to the Whistleblower Statutes.

 

To the extent not prohibited by law, in the event that I learn that disclosure
is required pursuant to a subpoena, court order, or by operation of law, I shall
give written notice to the Employer within five (5) calendar days of receipt
thereof. Written notification to the Employer shall be provided to George
Callard, Chief Legal Officer, 675 6th Avenue, New York, NY 10011, via hand
delivery or email (george.callard@nielsen.com).

 

H.Compliance With Laws. I agree that I have been properly paid for all time
worked; I have not experienced a workplace injury which has not been reported or
for which a workers’ compensation claim has not already been filed; I received
all leave during my employment required by applicable law; and, to my knowledge,
the Employer is and has been in compliance with all laws and regulations and
local ordinances.

 

I.Confidentiality. The parties agree that they will keep any negotiations
leading up to this Agreement completely confidential, except that I am able to
disclose information to my spouse (if any), accountant or attorney, or as
otherwise required by law, and the Employer may disclose information to human
resources and payroll to process this Agreement, accountants or attorneys, or as
otherwise required by law.

 

J.Cooperation. I agree to cooperate with the Employer with respect to the
prosecution and/or defense of legal claims that arose during my tenure as an
employee of the Employer, or which relate to events that occurred during my
tenure as an employee of the Employer or to which I have any information.  Such
cooperation shall include, but is not limited to, making myself available for
interview by the Employer and/or its counsel, reviewing and/or identifying
documents, giving testimony and/or testifying at trial. Nothing in this Section
3(j) is intended to or will limit, or impact in any way, the obligation of me to
testify honestly and accurately in, or to respond to or comply with any legal or
judicial proceedings or requirements.  Unless prohibited by law, the Employer
agrees that it will reimburse me at a rate of Three Hundred Dollars and Zero
Cents ($300.00) per hour for my cooperation as directed by the Employer, and
that it will reimburse me for my reasonable business expenses incurred assisting
the Employer in any such matter. I will be required to obtain the Employer's
written approval before undertaking any task hereunder, or incurring any
reasonable business expense.

 

K.Public Communications.

 

The Employer agrees that it shall instruct in writing the current members of its
Executive Committee, its current Executive Officers, and its current Board of
Director Members to make no statements concerning Employee's departure except
statements that are consistent with the content of the press release attached
hereto as Exhibit A, and the Employer’s internal communications to its employees
regarding Employee's separation of his employment will be consistent with the
content of the press release attached hereto as Exhibit A.  

 

Employee acknowledges that he will make no statements to the public or otherwise
that

7

 

--------------------------------------------------------------------------------

 

are inconsistent with the contents of the press release attached hereto as
Exhibit A. I further agree that I will not contract, communicate or collaborate
with the media (including social media) or press (including interviews)
regarding my employment or my work with the Employer, or my contributions as
CFO, until after my Separation Date. Further, I agree to allow the Employer
throughout 2020 to review any draft article, interview or post that discusses
substantively my employment or work at the Employer before it is published.  

 

Section 4

 

I acknowledge that I carefully read this Agreement, that I understand its
provisions, and before signing this Agreement, the Employer encouraged me to
discuss this Agreement with my attorney and that I did so to the extent I deemed
appropriate.

 

Section 5

 

A.Entire Agreement.This Agreement is the entire Agreement between me and the
Employer with respect to any matters referred to in this Agreement. This
Agreement supersedes all other agreements I have entered with the Employer,
except those relating to non-disclosure of confidential information,
non-competition or other restrictive covenants, including but not limited to The
Nielsen Company (US) LLC Executive Non-Disclosure, Non-Solicitation,
Non-Competition, and Inventions Assignment Agreement; the Plan; the 2018 RSU
Grant Agreement; the 2019 RSU Grant Agreement; the PSO Grant Agreement; PRSU
CAGR Grant Agreement and the PRSU EPS Grant Agreement. This Agreement may not be
modified in any manner except by a writing signed by both me and an authorized
Employer official. I acknowledge that the Employer has made no promises to me
other than those set forth in this Agreement. If any provision in this Agreement
is found to be unenforceable, all other provisions will remain fully
enforceable.

 

B.Successors. This Agreement binds the heirs, administrators, representatives,
executors, successors, and assigns of all bound parties and will inure to the
benefit of all parties and their respective heirs, administrators,
representatives, executors, successors, and assigns.

 

C.Interpretation. This Agreement shall be governed by the statutes and common
law of the State of New York, excluding its choice of laws, statutes or common
law.

 

D.Severability.  If any court of competent jurisdiction determines that any of
the agreements or releases contained herein, or any part thereof, is
unenforceable because of the character, duration or scope of such provision,
such court shall have the power to sever such provision or modify or reduce the
duration or scope of such provision, and, in its reduced form, this Agreement
shall then be enforceable to the maximum extent permitted by applicable law.

 

E. Agreement Knowingly and Voluntarily Executed; Waiting and Revocation Periods.
I expressly acknowledge that this Agreement contains a waiver of claims under
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and I have been advised and instructed that I have the right to
consult with an attorney and that I should

8

 

--------------------------------------------------------------------------------

 

review the terms of this Agreement with counsel of my own selection. I further
confirm, warrant and represent:

 

 

(a)

I understand that I have 21 days in which to consider the terms of this
Agreement, but may sign sooner if I choose to do so;

 

(b)

I have had the opportunity to review this Agreement with counsel of my own
choice;

 

(c)

I have carefully read the terms of this Agreement and I am fully aware of the
Agreement’s contents and legal effects;

 

(d)

I understand that I may revoke my waiver of age discrimination claims, as
described in Section 2(C), up to and including the seventh (7th) day after I
have signed this Agreement by notifying George Callard, Chief Legal Officer, 675
6th Avenue, New York, NY 10011, in writing via hand delivery or email
(george.callard@nielsen.com), no later than seven (7) days following my
execution of this Agreement; and

 

(e)

I execute this Agreement voluntarily, knowingly, and willingly.

 

F.Effective Date. This Agreement shall become effective on the eighth (8th) day
after I have signed it. If I choose to revoke my waiver of age discrimination
claims during the seven (7) day revocation period described in Section 5(E)(d),
my revocation will only apply to my release of claims under the Age
Discrimination in Employment Act and Older Workers Benefit Protection Act of
Section 2(C). All other items contained in the release of claims in Section 2(A)
and 2(B) above will remain effective, and I shall only be entitled to a
Separation Payment of five hundred dollars ($500).

 

By their signatures, the Employer and Employee agree to be bound by the
foregoing terms of this Agreement.

 

 

Dated:

David Anderson

 

 

For the Employer:

 

By:

 

Its:

 

Signature:Dated:

 




9

 

--------------------------------------------------------------------------------

 



Exhibit A

 

New York, NY — Dec. 23, 2019 — Nielsen (NYSE: NLSN) announced today that Chief
Financial Officer David J. Anderson has resigned, effective December 31, 2019.

 

Nielsen has commenced a search for a new CFO with the assistance of an external
search firm.

 

Chief Executive Officer David Kenny said, “We are full steam ahead in preparing
for the separation of our Global Media and Global Connect businesses. As
independent companies, Media and Connect will enjoy added flexibility and
further strengthen their paths towards a new phase of growth, productivity and
industry leadership. Dave Anderson played an important role at Nielsen during a
critical time for the company. We appreciate his many contributions."

 

Mr. Anderson stated, “I am grateful for the opportunity to have served in the
Nielsen leadership team and wish my Nielsen colleagues great success as the
company moves forward.”

 

Mr. Kenny added, “I’m confident in the quality and depth of our finance and
accounting teams, which will ensure financial reporting continuity until a new
CFO is appointed.”

 

 

10

 